Title: From George Washington to the Massachusetts Council, 29 August 1775
From: Washington, George
To: Massachusetts Council



Gentlemen
[Cambridge] August 29. 1775

The Quarter Master General of the Army has represented to me that notwithstanding he has offered 2/ ⅌ Foot for Fire Wood—2/1½ ⅌ Bushel for Oats—3/4 ⅌ Ct for Hay he cannot procure those Articles for the Use of the Army. From the Information I have received I have great Reason to believe that this is an artificial Scarcity partly created by some Persons who are monopolizing those Articles in order to advance the Price, & partly by the Possessors of them in the Neighbourhood of the Camp who keep them up in order to profit by our Distress. As such a Combination must be attended with fatal Consequences both to the Country & Army I cannot doubt the Interposition of your Honours to provide some speedy & effectual Remedy. That which is usual & customary in such Cases is to fix the Prices to the several Articles bearing a Proportion to what is the

ordinary Rate, & if Persons will not comply with a reasonable Tariff but still refuse to furnish such Necessary Articles, the great Law of Self Preservation must authorize us to compel them. This or any other Regulations which your Knowledge of the People & Zeal for the Service shall induce you to make will I doubt not remove the Mischief at present, & prevent it in future. If you should at the same Time extend your Views to other Articles besides those I have enumerated I flatter myself it would have a very beneficial Effect. I am &c.
